Citation Nr: 0210062	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  02-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  He died in April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for the 
cause of the veteran's death.


REMAND

The record reflects that after the appellant's claims folder 
was forwarded to the Board, the appellant requested a hearing 
before a member of the Board.  The RO forwarded the 
appellant's request to the Board in April 2002.  In July 2002 
the Board contacted the appellant to clarify her desire for a 
hearing, and she responded that she wished to have a hearing 
before a member of the Board at the Buffalo RO.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

The appellant should be scheduled for a 
travel Board hearing in accordance with 
the docket number of her appeal, with 
notice provided to both the appellant and 
her representative.




Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




